Exhibit 4.1 iSHARES® DELAWARE TRUST SPONSOR LLC, as Sponsor and BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., as Trustee and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Delaware Trustee AMENDED AND RESTATED TRUST AGREEMENT iSHARES® COMMODITY OPTIMIZED TRUST Dated as of July 1, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Rules of Construction 7 ARTICLE II CREATION AND DECLARATION OF TRUST 7 Section 2.1 Creation and Declaration of Trust; Business of the Trust 7 Section 2.2 Legal Title 8 Section 2.3 Form of Certificates; Book-Entry System; Transferability of Shares 8 Section 2.4 Issuance and Redemption of Shares; General 9 Section 2.5 Purchase Orders 10 Section 2.6 Delivery of Shares 10 Section 2.7 Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates 11 Section 2.8 Redemption of Shares and Withdrawal of Trust Property 11 Section 2.9 Limitations on Issuance and Delivery, Registration of Transfer and Surrender of Shares 12 Section 2.10 Lost Certificates, Etc 12 Section 2.11 Cancellation and Destruction of Surrendered Certificates 12 Section 2.12 Splits and Reverse Splits of Shares 12 ARTICLE III CERTAIN OBLIGATIONS OF REGISTERED OWNERS 13 Section 3.1 Limitation on Liability 13 Section 3.2 Liability of Registered Owner for Taxes and Other Governmental Charges 13 Section 3.3 Warranties on Delivery of Basket Amount 13 ARTICLE IV ADMINISTRATION OF THE TRUST 14 Section 4.1 Valuation of Trust Property 14 Section 4.2 Responsibility of the Trustee for Determinations 15 Section 4.3 Cash Distributions 15 Section 4.4 Other Distributions 15 Section 4.5 Fixing of Record Date 15 Section 4.6 Payment of Expenses; Sales of Trust Property 16 Section 4.7 Statements and Reports 16 Section 4.8 Further Provisions for Sales of Trust Property 17 Section 4.9 Counsel 17 Section 4.10 Tax Matters 17 ARTICLE V THE TRUSTEE AND THE SPONSOR 20 Section 5.1 Management of the Trust 20 Section 5.2 Maintenance of Office and Transfer Books by the Trustee 21 Section 5.3 Authority of the Sponsor 21 Section 5.4 Prevention or Delay in Performance by the Sponsor or the Trustee 21 i Section 5.5 Liability of Covered Persons 22 Section 5.6 Fiduciary Duty 22 Section 5.7 Obligations of the Sponsor and the Trustee 24 Section 5.8 Delegation of Obligations of the Trustee 24 Section 5.9 Resignation or Removal of the Trustee; Appointment of Successor Trustee Section 5.10 Custodians 25 Section 5.11 Indemnification 26 Section 5.12 Charges of Trustee 28 Section 5.13 Charges of the Sponsor 28 Section 5.14 Retention of Trust Documents 28 Section 5.15 Federal Securities and Commodities Law Filings 29 Section 5.16 Prospectus Delivery 30 Section 5.17 Discretionary Actions by Trustee; Consultation 30 Section 5.18 Number of Trustees 30 Section 5.19 Initial Trustee 30 Section 5.20 Delaware Trustee 30 Section 5.21 Compensation and Expenses of the Delaware Trustee 32 ARTICLE VI AMENDMENT AND TERMINATION 32 Section 6.1 Amendment 32 Section 6.2 Termination 33 ARTICLE VII MISCELLANEOUS 34 Section 7.1 Counterparts 34 Section 7.2 Third-Party Beneficiaries 34 Section 7.3 Severability 34 Section 7.4 Notices 34 Section 7.5 Governing Law; Consent to Jurisdiction 35 Section 7.6 Headings 36 Section 7.7 Compliance with Regulation B 36 Section 7.8 Binding Effect; Entire Agreement 36 Section 7.9 Provisions in Conflict With Law or Regulations 36 EXHIBIT AFORM OF CERTIFICATE ANNEX ICAPITAL ACCOUNTS, DISTRIBUTIONS AND ALLOCATIONS ii AMENDED AND RESTATED TRUST AGREEMENT This Amended and Restated Trust Agreement (the "Agreement"), dated as of July 1, 2014, is among iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, as sponsor (the "Sponsor"), BlackRock Institutional Trust Company, N.A., a national banking association, as trustee (the "Trustee"), and Wilmington Trust, National Association, a national banking association with its principal place of business in Delaware, as Delaware trustee (the "Delaware Trustee"). W I T N E S S E T H: WHEREAS, the iShares® Commodity Optimized Trust (the "Trust") was created on December 7, 2011 under the name iShares® Dow Jones-UBS Roll Select Commodity Index Trust, in compliance with the provisions of the Delaware Statutory Trust Act, Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801 et seq. (as it may be amended from time to time, or any successor legislation, the "Act"); and WHEREAS, in connection with the creation of the Trust, a trust agreement (the "Original Trust Agreement") was executed by the Sponsor, the Trustee and the Delaware Trustee as of December 7, 2011, which was subsequently amended and restated pursuant to the First Amended and Restated Trust Agreement of the Trust, dated as of July 29, 2013 (the "Existing Trust Agreement"), among the Sponsor, the Trustee and the Delaware Trustee; and WHEREAS, the parties hereto wish to amend and restate the Existing Trust Agreement as hereinafter provided to reflect changes to the name of the Trust and the Roll Select Index (as defined below). NOW, THEREFORE, it being the intention of the parties hereto that, effective as of the date hereof, this Amended and Restated Trust Agreement constitute the governing instrument of the Trust, and the provisions of the Existing Trust Agreement shall have no longer any force or effect and shall be superseded entirely by the provisions hereof, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION Section 1.1 Definitions . Except as otherwise specified in this Agreement or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Agreement. " Act " has the meaning specified in the recitals hereto. " Adjusted Net Asset Value " has the meaning specified in Section 4.1(b) . " Adjusted Property " means any property the book value of which has been adjusted as provided by Section1(d) of Annex I
